11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of E.T.V., a child,              * From the 326th District Court
                                                   of Taylor County,
                                                   Trial Court No. 07698-CX.

No. 11-15-00162-CV                               * August 6, 2015

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Appellant’s motion to dismiss the appeal and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.